IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


GEORGE NORMAN GREEN,                     : No. 31 EAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
SOUTHEASTERN PENNSYLVANIA                :
TRANSPORTATION AUTHORITY,                :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.